DETAILED ACTION
Election/Restrictions
Newly submitted claim 40 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention is a combination of the originally elected subcombination according to claims 24-38. Here, the combination as claimed does not require the specifics of the subcombination in that no material web transporter is required by the combination as it is by the subcombination. Further, the subcombination has separate utility by itself in that the material web transporter can be used to transport the web through any number of other processing stations such as a heating station for drying ink after printing, thereby ensuring proper setting of the ink. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 40 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 32 is objected to because of the following informalities:  “the respective cutting machine” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a length of the fabric in the material accumulator” is measured so that each sub-system is configured to cut the fabric. Only a single fabric is has been claimed as being measured, and thus it is unclear how both sub-systems would cut that single fabric. Clarification is required.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the respective cutting machine,” but to that point in the claims, two cutting machines have been recited, and thus it is unclear as to which of the cutting machines the respective cutting machines is intended to refer. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 25, 27-29 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (2016/0175165) in view of Mamberer (5,117,753) and Schneider et al. (4,961,149).

 	Regarding claim 24, Schneider teaches a system for continuous fabric workflow, the system comprising: 
a printing machine (fig. 7, item 500); 
a material web transporter (fig. 7, items 606 directly downstream of printing machine 500) having a first end (fig. 7, end corresponding to first of items 606 downstream of printing machine 500) and a second end (fig. 7, end corresponding to second of items 606 downstream of printing machine 500), the first end being connected to an output of 
a material accumulator (fig. 7, all 700 items) having a first end connected to the second end of the material web transporter (see fig. 7); and 
a cutting machine (fig. 8, item 506) for cutting an outline of an object ([0097], note that a slitter cuts outlines of objects), the cutting machine being connected to a second end of the material accumulator of one of the material accumulators (see figs. 7, 8, [0097]); 
wherein the material accumulator is configured to feed after printing from the material web transporter into the cutting machine (see fig. see figs. 7, 8); 
wherein the material web transporter comprises a plurality of rollers (fig. 7, items 606 directly downstream of printing machine 500) configured to control movement of the media from the printing machine to the material accumulator and onto the cutting machine (see figs. 7, 8),
wherein the material web transporter is positioned between the printing machine and the cutting machine to isolate the media after printing and control tension of the media (compare figs. 7, 8, note that the rollers are positioned downstream of printing machine and upstream of cutting machine, and rollers “isolate the media” and “control tension of the media” by virtue that they transport the media from one area to another); and
wherein the material accumulator is configured to act as a buffer to modulate a difference is speed between the printing machine and the cutting machine ([0080], [0111]). 
Schneider does not teach two or more flexible material transport sub-systems. Mamberer teaches this (Mamberer, fig. 1, items 1, 11). It would have been obvious to one of ordinary skill in the art at the time of invention to use two or more material subsystems of the type disclosed by Schneider, as disclosed by Mamberer, because doing so would allow for more versatile operation of the devices while streamlining the processes of each subsystem to increase throughput. Upon combination of Mamberer with Schneider, the resultant system would have two of all of the claimed components, one for each sub-system.
Schneider ‘165 does not teach wherein the media is fabric. Schneider ‘149 teaches this (Schneider ‘149, Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to use fabric, as disclosed by Schneider ‘149, in the system disclosed by Schneider ‘165 in view of Mamberer because doing so would amount to using a known print medium in a known system to yield predictable results. 
 	Regarding claim 25, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 24, wherein each of the two or more sub-systems is configured to print a different fabric (Mamberer, Note that the printed media is fed from two different rolls and thus constitute “different” media. In other words, nothing about the media/fabric has been claimed that precludes the interpretation that physically different rolls or stacks of media is “different” media. Further, while Mamberer discloses paper as the preferred media, there are numerous different types of paper that can be printed). 
 	Regarding claim 27, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 24, wherein the two or more sub-systems are connected at least one of physically and electronically (Mamberer, see fig. 1, item 10). 	Regarding claim 28, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 27, wherein the control system is configured to control a speed of the printing machine and a speed of the cutting machine so that the fabric is supplied by the cutting machine (Schneider ‘165, [0080], [0111]).
 	Regarding claim 29, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 28, wherein the control system is configured to re-direct fabric from a printing machine of a first of the two or more printing material sub-systems to a cutting machine of a second of the two or more flexible material sub-systems (Note that upon duplicating Schneider ‘165’s system according to Mamberer’s multi-subsystem configuration, a first of the resulting subsystems could pass material to a second of the resulting subsystems for any processing disclosed in Schneider ‘165’s subsystem, including cutting).  
 	Regarding claim 31, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 24, wherein the material accumulator in each of the two or more sub-systems is configured to maintain a pre-set tension for the fabric entering the cutting machine (Schneider ‘165, [0080], [0111]). 	Regarding claim 32, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 24, wherein the material accumulator in each of the two or more sub-systems is configured to maintain a specific pre-set tension for the fabric entering the respective cutting machine (Schneider ‘165, [0080], [0111], Note that the accumulator necessarily maintains a specific tension, or the system would not work). 	Regarding claim 33, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 24, wherein the material accumulator in each of the two or more sub-systems is configured to accumulate excess of the fabric when a first speed at which the fabric comes off the printing machine is faster than a second speed at which the fabric enters the cutting machine for a continuous print-to-cut operation (Schneider ‘165, [0080], [0111], Note that this is the purpose of the accumulator).
 	Regarding claim 34, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 24, wherein the material accumulator in each of the two or more sub-systems is configured to accumulate excess of the fabric for on-demand cutting by the cutting machine after printing by the printing machine (Schneider ‘165, [0080], [0111], Note that this is the purpose of the accumulator). 	Regarding claim 35, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 24, wherein the material accumulator in each of the two or more sub-systems is configured to release the fabric from a stored position and held at a constant tension (Schneider ‘165, [0080], [0111], Note that this is the purpose of the accumulator). 	Regarding claim 36, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 24, wherein the material accumulator in each of the two or more sub-systems is further configured to align the fabric before feeding the fabric to the cutting machine (Schneider ‘165, [0080], [0111], Note that the same logic applies. Note that “configured to align” can mean almost anything. Note that maintaining the medium in a print path can be considered “configured to align”). 	Regarding claim 37, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 24, wherein each of the two or more sub-systems further comprises an image scanner connected to at least one of the material accumulator and the cutting machine, the image scanner configured to scan the fabric to generate data related to dimensions of the fabric and direct the cutting machine based on the dimensions of the fabric (Schneider ‘149, col. 4, lines 7-14).  	Regarding claim 38, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 24, wherein each of the two or more sub-systems further comprises a heater operably connected to the printing machine and the material web transporter, wherein the heater is configured to set a printed pattern on the fabric (Schneider ‘165, [0081]).

Regarding claim 39, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 24, wherein the one or more of the plurality of rollers includes at least one roller configured to move along a first axis while remaining at a constant distance along a second axis from other of the plurality of rollers, wherein the first axis is perpendicular to the second axis (Schneider ‘165, see items 508 and items just upstream 506).

Claim(s)  26 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (2016/0175165) in view of Mambererand Schneider et al. (4,961,149) as applied to claim 24 above, and further in view of Mathea (6,564,710).

Regarding claim 26, Schneider ‘165 in view of Mamberer and Schneider ‘149 teaches the system as claimed in claim 24. Schneider ‘165 in view of Mamberer and Schneider ‘149  does not teach wherein the control system measures a length of the fabric in the material accumulator so that each of the two or more sub-systems is configured to cut the fabric only when sufficient length is accumulated . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 24 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853